Citation Nr: 9914933	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post open reduction and internal fixation of non-
united fracture of the right clavicle with iliac crest graft.

2.  Entitlement to an extension beyond May 30, 1993 of a 
temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from February 1985 to 
November 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) October 1993 rating decision 
which granted service connection for status post open 
reduction and internal fixation of non-united fracture of the 
right clavicle with iliac crest graft, assigning it a 10 
percent rating effective December 1, 1992, the day following 
the date of the veteran's service separation, and awarding 
him a temporary total convalescent rating under 38 C.F.R. 
§ 4.30 following surgery for the period from April 26 to May 
30, 1993.  Subsequently, he relocated to Colorado and his 
claims folder was transferred to the Denver RO which now has 
jurisdiction over the case.  By July 1995 rating decision, 
evaluation of the service-connected right shoulder disability 
was increased to 20 percent, effective December 1, 1992.  In 
view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.  

Appellate consideration of entitlement to an initial rating 
in excess of 20 percent for status post open reduction and 
internal fixation of non-united fracture of the right 
clavicle with iliac crest graft is held in abeyance pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  The veteran underwent open reduction and internal 
fixation of right clavicle nonunion with right iliac crest 
bone graft on April 27, 1993; he was discharged from the 
hospital on April 29, 1993.

2.  The medical evidence does not show the right shoulder 
surgery required continued convalescence beyond May 30, 1993, 
or that it resulted in severe postoperative residuals such as 
an incompletely healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement beyond May 
30, 1993.


CONCLUSION OF LAW

The criteria for an extension beyond May 30, 1993 of a 
temporary total convalescent rating following surgery for a 
service-connected right shoulder disability have not been 
met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an extension 
beyond May 30, 1993, of a temporary total rating for a period 
of convalescence under 38 C.F.R. § 4.30, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In this case, the Board finds that 
the veteran's evidentiary assertions concerning the severity 
of his symptoms are sufficient to conclude that his claim is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescent rating is 
warranted if treatment of a service-connected disability 
results in: surgery necessitating at least one month of post-
operative convalescence (38 C.F.R. § 4.30(a)(1)); surgery 
with severe post-operative residuals such as incomplete 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § 4.30(a)(2)); or 
immobilization by cast, without surgery, of one major joint 
or more (38 C.F.R. § 4.30(a)(3)).

Extensions of 1, 2 or 3 months, beyond the initial 3 months, 
may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  
Extensions of one or more months up to 6 months, beyond the 
initial 6 months, may be made only under 38 C.F.R. 
§ 4.30(a)(2) or (3).  38 C.F.R. § 4.30(b).

Service connection for status post open reduction and 
internal fixation of non-united fracture of the right 
clavicle with iliac crest graft was granted by October 1993 
RO rating decision; a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, nonunion of 
clavicle or scapula, with payment commencing from December 1, 
1992, the day following the date of the veteran's active 
service separation (as indicated above, the evaluation of his 
right shoulder disability was increased to 20 percent in July 
1995, effective from December 1, 1992).  Those rating 
decisions were based on his service medical records showing 
that he fractured, and re-fractured following his medical 
treatment, the right scapula in 1986, resulting in chronic 
residual disability.  

By October 1993 rating decision, the RO also awarded the 
veteran temporary total convalescence rating under 38 C.F.R. 
§ 4.30 following surgery in April 1993, for the period April 
26 to May 30, 1993; then, by May 1997 rating decision, the RO 
denied extension of temporary total convalescent rating 
beyond May 30, 1993 (the Board notes that a temporary total 
convalescent rating under 38 C.F.R. § 4.30 was granted by 
July 1995 rating decision for the period from January 10 to 
February 28, 1995; however, an extension of 38 C.F.R. § 4.30 
benefits for such period is not now on appeal).

The veteran disagrees with the RO decision denying extension 
of temporary total convalescence rating beyond May 30, 1993, 
arguing that such rating should be extended until July 18, 
1993 because he returned to work on July 19, 1993.  

VA clinical records from January 1993 to March 1995 reveal, 
in pertinent part, reports of treatment of right shoulder 
pain, increasing on lifting, motion, and when sleeping on the 
right side.  A January 1993 X-ray study of the shoulder 
revealed a non-united fracture of the mid-shaft of the right 
clavicle with a 1 centimeter separation between the fracture 
fragments which appeared widened, sclerotic, and with erosive 
changes.  On April 16, 1993, the clinical assessment was 
painful non-union right clavicle, and an open reduction and 
bone graft surgery was scheduled for April 27, 1993.  He was 
admitted to the hospital on April 26, 1993, open reduction 
and internal fixation of right clavicle nonunion with right 
iliac crest bone graft was performed on April 27, 1993, and 
he was released to his home on April 29, 1993.  The operation 
was uncomplicated, he tolerated the procedure well, and post 
operative course was unremarkable.  On the day of hospital 
discharge, he was afebrile, tolerated a regular diet, and had 
mild pain which was appropriate for his incision; he was 
instructed to perform physical therapy exercises and to keep 
the wound dry until a follow-up appointment on May 3, 1993.  

On follow-up medical examination on May 3, 1993, it was 
indicated that the veteran was doing well since the surgery 
in April 1993; he indicated that he experienced "some" 
shoulder pain which was relieved by Tylenol; he was scheduled 
to return to the clinic in 3 weeks.  On follow-up examination 
4 weeks after his surgery, he had no complaints referable to 
his right shoulder; on examination, the range of motion of 
the shoulder was full and the surgical incision was well 
healed.  On June 25, 1993 examination, he had no complaints; 
on examination, the range of motion of the right shoulder was 
full, the incision was well healed, and the right clavicle 
was stable and nontender; it was indicated that he should 
perform range of motion and strengthening exercises, and he 
was instructed to return to the clinic in 3 months.  In 
September 1993, he was doing well and the range of motion of 
the shoulder was full.  

Based on the foregoing, the Board finds that an extension of 
a temporary total rating beyond May 30, 1993 under 38 C.F.R. 
§ 4.30 is not warranted in this case.  As discussed above, 
the medical evidence reveals that open reduction and internal 
fixation of right clavicle fracture with a bone graft was 
performed on April 27, 1993; the surgery went well and his 
post operative course was uneventful.  He is shown to have 
experienced only "some" pain at the time of hospital 
discharge on April 29, 1993, which was normal for this type 
of operation.  Follow-up examination and evaluation, as 
discussed above, reveal that he recovered well and rapidly 
regained strength and function of the right shoulder.  The 
veteran contends that his temporary total convalescent rating 
should be extended until July 18, 1993 because he returned to 
work on July 19.  However, on follow-up examination in June 
1993, he had no complaints referable to the right shoulder, 
the surgical incision was described as well healed, and the 
range of motion of the right shoulder was full.  In short, 
the medical evidence does not suggest that convalescence was 
required beyond May 30, 1993.

There is no indication in the medical evidence of record that 
the veteran was unable to work any job or required a period 
of convalescence beyond May 30, 1993, or that his April 27, 
1993 surgery resulted in severe postoperative residuals, such 
as an incompletely-healed surgical wound or the necessity for 
house confinement, or required immobilization by cast of one 
major joint or more.  38 C.F.R. § 4.30.  For these reasons 
and following full review of the record, the preponderance of 
the evidence is deemed to be against the claim for extension 
of a temporary total rating beyond May 30, 1993.


ORDER

An extension beyond May 30, 1993 of a temporary total rating 
for a period of convalescence under 38 C.F.R. § 4.30 is 
denied.



REMAND

As indicated above, service connection for the veteran's 
right shoulder disability was granted by October 1993 RO 
rating decision, and a 10 percent rating was assigned 
effective December 1, 1992, the day following his service 
separation; by July 1995 rating decision, the rating of his 
right shoulder disability was increased to 20 percent, 
effective from the date entitlement to service connection 
arose.  

The veteran has repeatedly indicated that disability and 
impairment associated with his service-connected right 
shoulder disability is greater than the currently assigned 20 
percent rating reflects; he contends that a rating greater 
than 20 percent should be assigned the disability from the 
date entitlement to service connection arose.  

A review of the record reveals that VA orthopedic 
examinations were performed in January 1993, June 1994, 
September and November 1996.  The examination reports 
described the nature of the veteran's subjective symptoms 
relative to his right shoulder disability and recorded 
objective manifestations associated therewith.  However, the 
examination reports do not adequately address the severity of 
his pertinent symptoms, nor do they discuss the extent of any 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the right shoulder 
disability.  Thus, the Board concludes that re-examination of 
the veteran's right shoulder disability is warranted in 
compliance with all applicable sections of 38 C.F.R. Part 4, 
particularly §§ 4.40 and 4.45, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board stresses that the 
veteran has repeatedly indicated that his disability is 
productive of quite significant functional impairment.  He is 
shown to have undergone surgical treatment of his right 
shoulder disability in April 1993 and January 1995.

The Board notes that the veteran's claims folder was not 
available to the examiners on VA orthopedic examination in 
September and November 1996.  Accordingly, on reexamination 
the examiner must be allowed to review pertinent evidence in 
the claims folder. 

The Board notes that, in evaluating the severity of a 
particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim, as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

On the other hand, where entitlement to compensation has 
already been established, the appellant's disagreement with 
an assigned rating is a new claim for increase, based on 
facts different from a prior final claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992) (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In view of the foregoing, the claim of a rating in excess of 
20 percent for a right shoulder disability is REMANDED for 
the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected right shoulder 
disability since March 1995.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment 
should be obtained and added to the 
claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
right shoulder disability.  The 
examination report should include a full 
description of his pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
pathology present should be discussed, 
and all appropriate testing conducted.  
The examiner should elicit all of the 
veteran's subjective complaints 
concerning his right shoulder disability 
and offer an opinion as to whether there 
is adequate pathology present to support 
each of his subjective complaints of 
pain.  The examiner should comment on 
the severity of these manifestations on 
the veteran's ability to function in the 
employment arena and comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such 
as visible manifestations on movement of 
the right shoulder and functional 
impairment due to pain. 

3.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) (1998).  See 
Floyd v. Brown, 9 Vet. App. 88, 96 
(1996) (the Board is precluded from 
assigning an extraschedular rating in 
the first instance).

4.  The RO should review the examination 
report and the development requested 
above to ensure compliance with this 
remand.  If any development requested 
above has not been furnished remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

